This is an action wherein this court is called upon to review the action of the circuit court in ruling on demurrer to plaintiff's first amended petition.
The plaintiff has caused a transcript of the record to be filed in this court which shows: That upon the 6th day of the regular March term, 1938, the same being on March 12, sustained a demurrer to *Page 449 
plaintiff's said petition, and showing that plaintiff refusing to plead further, judgment was rendered against plaintiff.
The plaintiff has filed what purports to be a record wherein is shown an amended petition, a bond and a general demurrer which is shown as filed upon March 11, 1938.
Thereafter is shown a motion to dismiss, filed by defendants on March 11, 1938, which motion is shown as overruled. Thereafter is shown an order and judgment of dismissal which recites that same was made on sustaining of demurrer to plaintiff's first amended petition. Thereafter is shown that plaintiff made application for and was granted an appeal. Thereafter appears certificate of clerk as follows:
"STATE OF MISSOURI, "County of Lafayette-ss.
"I, B.E. Ragland, Circuit Clerk, within and for Lafayette County, Missouri, do hereby certify that the above and foregoing is a full, true and correct copy of the Judgment Appealed from and the Order Granting Appeal in the cause wherein The State of Missouri, Ex Rel: Otto L. Meyer, a minor by his legal guardian and curator, Louis H. Meyer, is plaintiff and Joe Turnbow and The United States Fidelity and Guaranty Company, a corporation, are defendants as fully and completely as the same appears of record in my office in Lexington, Lafayette County, Missouri.
"WITNESS MY HAND and the official seal of said Court, done at my office in Lexington, Lafayette County, Missouri, this 27th day of April, A.D., 1938.
"B.E. Ragland, Circuit Clerk.
"And thereafter, on April 28, 1938, the Clerk of said trial Court, made and filed in said Court of Appeals, in due short form, under said seal of said trial Court, a transcript of the record and proceedings in this cause."
It will be noted that the clerk's certificate only goes to judgment appealed from and order granting an appeal. There is no attestation whatever that what is claimed to be the record, i.e., showing as to amended petition, bond, demurrer as shown, and motion to dismiss and rulings thereon, is a true record. There is no attestation by the judge, the attorney for defendants, or even by attorney for plaintiff, that the matters above referred to constitute a record of the proceedings in the circuit court.
To further confuse matters the defendants file what is purported to be additional abstract, wherein is shown a demurrer filed on March 12, which contains over three pages of printed matter and presents an entirely different question from the one shown in defendants' record as filed upon March 11. We accept same as correct.
As far as any record filed by either plaintiff or defendants is concerned, we are unable to tell as to which demurrer was passed upon by the court. *Page 450 
What is filed is the printed record in this case falls so far short as complying to the rules of this court that we conclude same cannot be considered by us.
We go to the record proper filed in this court and find nothing in same that would justify us in convicting the trial court with having committed error. Under such a state of facts, we have but one course to pursue.
Judgment affirmed. All concur.